Title: From Thomas Jefferson to the Speaker of the House of Representatives, 22 February 1792
From: Jefferson, Thomas
To: House of Representatives


          
            Sir
            Philadelphia February 22d. 1792.
          
          I have the honor to enclose you copies of the Laws adopted and published by the Governor and Judges of the Territory North-west of the Ohio, according to the Resolution of the House of Representatives of the United States of the 10th. instant. The six last of these only have come to hand since the commencement of the present Government, all those preceding the year 1790 having been received by the Congress of the former Government. Some of these Acts are without date, and one without signature, which I mention to assure you that in these circumstances as well as all others, they are strictly conformable to the copies deposited in my office.—I have the honor to be with the most profound esteem and respect, Sir Your most obedient and most humble Servant.
        